Citation Nr: 1430570	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  11-21 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss disability.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1963 to June 1964.

These matters come before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veteran Affairs (VA), Regional Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

1. The earliest clinical evidence of a bilateral hearing loss disability and tinnitus post-service was August 2009, more than 45 years after separation from service.

2. Upon separation of active service, the Veteran was noted to have normal bilateral hearing and normal ears. 

3. The clinical evidence reflects the Veteran had hearing within normal limits in April 1976, approximately 11 years after service.

4. The Veteran is less than credible with regard to any statement of hearing loss and tinnitus beginning in service and continuing since service. 

5. The most probative evidence of record is against a finding that the Veteran's current hearing loss disability is casually related to, or was aggravated by, active service.

6. The most probative evidence of record is against a finding that the Veteran's current tinnitus is casually related to, or was aggravated by, active service.


CONCLUSIONS OF LAW

The criteria for service connection for bilateral hearing loss disability have not been met. 38 U.S.C.A. §§ 1101, 1131, 1154, (West 2002); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2013).

The criteria for service connection for tinnitus have not been met. 38 U.S.C.A. §§ 1101, 1131, 1154, (West 2002); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112   (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). Notice was provided to the Veteran in June 2009.

VA has a duty to assist the Veteran in the development of these claims. The claims file includes service treatment records (STRs), VA medical records, post-service medical records, and the statements of the Veteran in support of his claims. The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain.

A VA examination was obtained in November 2009 with an addendum in March 2010. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the Veteran has been afforded an adequate VA examination/opinion. The report includes a clinical examination, diagnostic testing, and the Veteran's reported symptoms. The report provides findings, and adequate rationale, relevant to the criteria for service connection. 

In January 2013 and May 2014 briefs, the Veteran's representative argued that service connection for both claims should be granted because the VA examiner's opinion was ambiguous as to whether a nexus existed between the Veteran's current hearing condition and his military service; the Board disagrees. The Board 

finds that the examiner's opinion and rationale, as discussed below, are adequate. Jones v. Shinseki, 23 Vet. App. 382 (2010).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to these claims. Essentially, all available evidence that could substantiate the claims has been obtained.

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498   (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

For some "chronic diseases," presumptive service connection is available. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b) . For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b) . If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 C.F.R. § 3.307 . The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a) . Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Organic diseases of the nervous system are included in 38 C.F.R. § 3.309(a) . 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence pertinent to the claim on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

Bilateral Hearing Loss Disability

The Veteran avers that he has a bilateral hearing loss disability as a result of active service. An essential element of a claim for service connection is evidence of a current disability. A November 2009 VA examination report revealed that pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
45
65
LEFT
15
20
30
65
75

The Veteran's speech recognition score was 96 percent for the right ear and 88 percent for the left ear. Based on the foregoing, the Veteran has a current bilateral hearing loss disability for VA purposes; thus, an essential element has been met. 38 C.F.R. § 3.385 . 

A second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease. The Veteran's STRs are negative for any complaints of, or treatment for, hearing loss. However; the Veteran's military records reflect that while stationed in California, he was assigned to a Marine Aircraft Wing. The Veteran has stated that he was exposed to loud noises due to military aircrafts. The Board finds that some exposure to acoustic trauma as a member of a Marine Aircraft Wing is consistent with the circumstances of the Veteran's service. 38 U.S.C.A. § 1154(a) (West 2002). As such, the Board finds that an element of service connection claim, injury in service, has been met.

A third element for service connection is competent credible evidence of a nexus between the current disability and the in-service disease or injury, or, in some cases, continuity of symptoms. The Board finds, based on the reasons below, that the competent, credible evidence of record is against such a finding. Thus the third requirement has not been met.

The Veteran has alleged having hearing loss since service (See Veteran's Application for Compensation); however, the Board finds the objective clinical evidence contemporaneous to service more probative than the Veteran's lay statements made 45 years later for compensation purposes. 

The Veteran's 1963 hearing acuity upon entrance into service reflected the Veteran had normal bilateral hearing. The Veteran's September 1963 entrance examination reflected the following results: 





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
X
5
LEFT
0
0
0
X
10

The Board notes that in the 1960's, the military changed its standard of measuring hearing acuity. The American Standards Association (ASA) units were replaced with the current International Standards Organization (ISO) units. The Veteran's report of medical examination for entrance was dated in September 1963; this is prior to the October 31, 1967 date on which the military was assumed to change standards. To convert the units, the Board adds 15 decibels to 250 Hz., 15 decibels to 500 Hz, 10 decibels to 1,000 Hz, 10 decibels to 2000 Hz, 10 decibels to 3,000 Hz., and 5 decibels to 4,000 Hz. The Veteran's 1963 entrance examination converted to the ISO standard reflects the following:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
X
10
LEFT
15
10
10
X
15

In Hensley v. Brown, 5 Vet.App. 155, 157 (1993) the Court held that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss. Therefore, the Veteran's entrance examination report reflects that the Veteran's bilateral hearing was within normal limits upon entering service.

The Veteran has stated that his hearing loss began in 1964, but the Veteran's STRs do not reflect the Veteran ever sought care for hearing loss while serving. Importantly, the Veteran's 1964 separation examination noted the Veteran's hearing as normal under the whispered and spoken voice test.

The Board notes that the Veteran's STRs consist of a group screening audiogram conducted on September 11, 1963, two days after service entrance. The audiogram reflected the following:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
25
20
LEFT
25
20
20
20
25

The following reflects the Veteran's September 1963 group audiogram screening converted to the ISO standard:





HERTZ



500
1000
2000
3000
4000
RIGHT
35
25
30
35
25
LEFT
30
20
30
30
20

The September 1963 group test reflects some abnormal hearing. However; in a November 2009 VA examination, the audiologist explained that in his clinical impression, the 1963 group test had either equipment problems (which he stated was not uncommon in that era) or there was an error in the headphones' positioning.  

Other than the September 1963 group test; the Veteran's STRs does not reflect that Veteran complained of, or was treated for, hearing loss. Instead, the STRs reflect that the Veteran was noted as not having any problems with his ears. (See September 1963 Report of Medical History, September 1963 Report of Medical Examination, and June 1964 Report of Medical Examination).

While the Veteran's STRs did not reflect any complaints of , or treatment for, hearing loss; they did reveal that the Veteran sought care for various other conditions;  such as a desire to discontinue basic training (October 1963), knee pain (April 1964), sinus congestion ( February1964),  acute situational maladjustment (March 1964 and April 1964), and external hemorrhoids (May 1964). If the Veteran had experienced noticeable hearing loss in service, the Board finds that it would have been reasonable for the Veteran to have sought care as he did for his other conditions.

The Veteran has claimed his hearing lost began in 1964. However, the earliest clinical record of the Veteran complaining of hearing loss was in January 1976, almost 12 years after separation (See VA Form 10-10 Medical Certificate and History). The January 1976 report noted that the Veteran had an ear infection and hearing loss; which the Veteran reported as having begun 2-3 months prior, or in approximately October 1975, more than 11 years after separation from service. A March 1976 clinical record noted that the Veteran had intermittent pain and drainage from his ears. A subsequent April 1976 audiometric examination reflected the Veteran did not have a hearing disability. Additionally, the audiometric examination noted the Veteran's bilateral hearing was within normal limits. The examination reflected the following: 





HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
X
20
LEFT
5
5
10
X
35

Taking into consideration the Veteran's STR's, to include his separation examination, his post-service medical records, and his post-service claims of having hearing loss in service; the Board finds the Veteran's statements in regards to the onset of his hearing loss, less than credible. See Cartright v. Derwinski, 2 Vet. App.24, 25 (1991) (finding that, while the Board may not ignore a Veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits, personal interest may affect the credibility of the evidence); see also Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the testimony).  

In the present claim, there is no clinical opinion, or credible continuity of symptomatology, which supports a causal relationship between a hearing loss disability and active service. The earliest clinical record of hearing loss complaints by the Veteran is in a January 1976 medical certificate and history, approximately 12 years after the Veteran separated from service. The January 1976 medical certificate and history noted that the Veteran hearing loss began only 2-3 months prior to the examination (11 years after service). Importantly, the Veteran's hearing was noted as normal in 1976.

The Board acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility. See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of appellant's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible). See also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when . . . a layperson is competent to identify the medical condition.) However; in the present case, not only is there an absence of clinical records showing a hearing loss disability, but to the contrary, the record shows normal hearing on numerous examinations (to include upon separation and 12 years post-service).

In a March 2010 addendum to the November 2009 VA examination report, the VA audiologist concluded that the Veteran's current right hearing impairment is less likely as not a consequence of acoustic trauma during military service. The audiologist added, that the Veteran's current hearing impairment (to include the Veteran's left ear) is more likely than not due to the Veteran's post-military occupational history as a motor vehicle assemblyman, his work on railroad cars, and his recreational use of firearms after service. This medical determination coupled with the normal hearing results in the Veteran's STRs and his April 1976 examination is more probative than the Veteran's assertion in regards to whether a causal nexus exist.

The Board notes, that in the VA's March 2010 medical examination addendum, the audiologist opined that that linking the Veteran's left hearing impairment to military service would be mere speculation. The audiologist further explained however, that the Veteran's competitive firearm use post-service, in and of itself, would account for the significant decrease since the April 1976 audiometric examination. The audiologist noted his review of the claims file to include the Veteran's STRs and post-service treatment. Based on the audiologist's opinion and explanation, the Board finds the audiologist's phrase "mere speculation" specifically addresses the inability to affirmatively link the Veteran's current left hearing loss to the Veteran's one year and half of military service based on the procurable and assembled information. The audiologist was able to opine that it is more likely than not that the Veteran's hearing loss is due to his post-service activities. In this case, the Board finds the evidence does not support a nexus between the Veteran's current bilateral hearing impairment and his service.

When audiometric test results at separation from service do not meet the regulatory requirements for establishing a "disability" at that time, a Veteran may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service. Hensley v. Brown, 5 Vet. App. 155, 157 (1993). While the regulations do not necessarily preclude service connection when hearing loss first meets the requirements after service, the regulations also do not hold that service connection is warranted, or mandatory, for hearing loss disability in the absence of a competent credible clinical nexus opinion or credible continuity of symptomatology from service. In the present claim, there is no clinical opinion which supports a causal relationship between the Veteran's current hearing loss disability and active service, and no credible evidence of continuity of symptoms. The competent credible evidence is against a finding of bilateral hearing loss within one year of service separation. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Thus, service connection is not warranted.

The only clinical etiology opinion with regard to the Veteran's hearing loss is   against a finding that Veteran's bilateral hearing loss disability is causally related to active service. The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability. Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of hearing loss, acoustic trauma, age-related hearing loss, hearing acuity thresholds, and hearing loss disability for VA purposes. The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2013), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Tinnitus

The Veteran avers that he has suffered from tinnitus since 1964, due to exposure to acoustic trauma in service. The Veteran is competent to report that he has ringing of the ears. As noted above, the Board finds that the Veteran had acoustic trauma in service consistent with his military occupational specialty. Thus, the first two elements for service connection have been met. The Board finds, for the reasons noted below, that the third element has not been met. 

The Veteran's STRs are negative for any complaints of tinnitus. Additionally, the Veteran signed his 1964 separation examination which noted normal hearing and ears and no significant history of such. The first recorded complaint of tinnitus in the claims file is in the Veteran's June 2009 Application for Compensation and Pension, 45 years after separating from service.

The Board notes that the Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  Further, the Board acknowledges that the absence of any corroborating medical evidence supporting his assertions, in and of itself, does not render his statements incredible, but that such absence is for consideration in determining credibility. See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of Veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible). In the present case, there is an absence of objective clinical evidence reflecting the Veteran having tinnitus in service, or within one year after separation from service. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

 In a March 2010 addendum to the November 2009 medical examination report, the audiologist stated, that the Veteran's tinnitus is more likely as not due to the changes in hearing since 1976. The audiologist further opined that the Veteran's tinnitus is as likely as not due to the Veteran's recreational firearm use, his age, and post-service employment. As stated above, the Veteran's bilateral hearing loss disability does not warrant service connection.  As such, the related tinnitus does not warrant service connection.  

The Board finds that the clinical opinion relating tinnitus to hearing loss is more competent and credible than the Veteran's inconsistent lay statements. While the Veteran stated in his June 2009 Application for Compensation and/or Pension that the onset of tinnitus began in 1964, the Veteran's STRs is void of any such complaints. However; the STRs reflect that the Veteran signed his June 1964 separation examination, which noted him having normal ears and no significant history. The Veteran has stated that he reported tinnitus while on active duty. (See November 2009 VA medical examination). However; the Veteran later stated in his July 2010 Notice of Disagreement, "Simply put, I never reported my tinnitus symptoms because I had learned to deal with it". Unlike the Veteran's statements, the contemporaneous medical records have been consistent. The Veteran's STRs as well as his post-service treatment are void of any complaints of, or treatment for, tinnitus. The Board finds that if the Veteran was experiencing tinnitus, it is reasonable to believe, that it would have been noted when the Veteran was seen in 1976 for an infection and complaints of hearing loss. As noted by the March 2010 audiologist, it is more likely than not that an ENT provider or audiologist would have reported the symptom if it was present or if the Veteran reported it. Thus; Board finds that a statement by the Veteran that he has had tinnitus since service is less than credible given the above facts.

The earliest recorded complaint of tinnitus is 2009, approximately 45 years after separation from service. The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). In the absence of demonstration of continuity of symptomatology, or a competent clinical opinion relating the current tinnitus to service, such initial demonstration is too remote from service to be reasonably related to service. Id. As the preponderance of the evidence is against the claim, service connection for tinnitus is not warranted.

The Board notes that the Veteran may sincerely believe that his tinnitus is causally related to active service. However; there is no clinical evidence that the Veteran's tinnitus is causally related to active service.  The only clinical etiology opinion with regard to the Veteran's tinnitus is against any such finding. The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability. Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of hearing loss, acoustic trauma, age-related hearing loss, hearing acuity thresholds, tinnitus, and hearing loss disability for VA purposes. The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2013), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

 Entitlement to service connection for bilateral hearing loss disability is denied.

 Entitlement to service connection for tinnitus is denied



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


